223 S.W.3d 186 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Ralph E. CHALLANS, Defendant/Appellant.
No. ED 87675.
Missouri Court of Appeals, Eastern District, Division Four.
May 22, 2007.
Margaret M. Johnson, Columbia, MO, for Defendant/Appellant.
Jeremiah W. (Jay) Nixon Atty. Gen., Jayne T. Woods Asst. Atty. Gen., Jefferson City, MO, for Plaintiff/Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Ralph E. Challans appeals from the trial court's judgment entered upon a jury verdict finding him guilty of three counts of first-degree sodomy and one count of first-degree sexual abuse. We have reviewed the briefs of the parties and the record on appeal and find no abuse of discretion. State v. Nelson, 178 S.W.3d 638, 642 (Mo. App. E.D.2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).